Citation Nr: 1208936	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS OF HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970 and from May 1971 to May 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Newark, New Jersey.  It was remanded by the Board for additional development in February 2008 and August 2009.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in February 2006.  A transcript is on file.


FINDING OF FACT

The Veteran's hepatitis C was not shown to have at least as likely as not onset during the Veteran's military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

The Veteran was sent a letter in February 2004, prior to the rating decision which is appealed herein, which explained VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The February 2004 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability.  This letter also specifically discussed what the evidence needed to show in order to establish service connection for hepatitis C in particular.  In October 2006 the Veteran was sent a letter that explained the general manner whereby ratings and effective dates for service connected disabilities are established.  The Veteran's claim was thereby readjudicated, most recently in a January 2011 supplemental statement of the case (SSOC).  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, the written contentions of the Veteran, and a transcript of the Veteran's February 2006 testimony before the DRO.  The Veteran was also afforded 3 VA examinations in order to attempt to ascertain the etiology of his hepatitis C.  While all 3 examiners were unable to determine how the Veteran contracted hepatitis C, their combined efforts are sufficient to enable this issue to be decided.  The conclusions of all 3 examiners, taken together, indicate that it is not medically possible to determine the cause of the Veteran's hepatitis C.  The claims file does not indicate that there is other outstanding evidence which has not been obtained.  For these reasons, the Board concludes that the requirements of the VCAA were satisfied in this case. 

 Prior Remand

This case was remanded by the Board in August 2009.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

In this case, the case was remanded to afford the Veteran a new VA examination to determine the etiology of his hepatitis, with reference to his self described risk factors and the conclusions reached by prior examiners.  The Board notes that the Veteran's representative contends that the November 2009 VA examination that was conducted after the remand did not adhere to its instructions.  However, the Board finds that there was substantial compliance with the instructions that were set forth in the August 2009 remand.  The examiner indicated that he reviewed all prior examinations.  He noted that the Veteran had no major and some minor risk factors for hepatitis C.  Thus he did address the Veteran's risk factors and consider the prior examinations.

As instructed in the remand, the Veteran's claim was thereafter readjudicated in a January 2011 SSOC.  

Service connection

The Veteran contends that his hepatitis C was contracted during his service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records reflect that the Veteran was observed for hepatitis in July 1968 but no disease was found.  There are no further mentions of hepatitis or liver disease in the service treatment records.  Enlistment and separation examinations do not show that the Veteran had any tattoos while he was in service.  

In January 2004 the Veteran filed his claim contending that he contracted hepatitis C because it was his job to take wounded and dead soldiers off of helicopters when there was a large influx of them and to deliver meals to the wounded.  This exposed him to blood which he contended caused his hepatitis C.

The Veteran was first afforded a VA examination with respect to his hepatitis C in September 2004.  At that time, the Veteran reported that he worked as a cook in Vietnam but sometimes he was involved in transporting wounded soldiers and dead bodies.  In July 1968 there was a small outbreak of hepatitis in his unit and he was observed in the hospital for three days but no hepatitis was found.  He has one tattoo and he was not sure when he received it.  He had a long history of alcohol abuse.  He denied intravenous drug use or intranasal cocaine.  He was diagnosed with hepatitis C in 1999 at the VA hospital in East Orange, New Jersey.  He was not treated for his hepatitis C.  

After physical examination of the Veteran the impression was a 47 year old Veteran with known hepatitis C diagnosed since 1999.  He has a long history of alcohol abuse.  He has tattoos on his right arm.  There is no history of blood transfusion.  He denies a history of drug abuse and denies high risk sexual activity.  The cause of hepatitis was not clear, but in the examiner's opinion it was less likely as not caused by military service. 

In the Veteran's notice of disagreement dated in November 2004 the Veteran's representative asserted that the Veteran might have cut himself while carrying wounded soldiers and exposed himself to contaminated blood in that manner.

A hearing was held at the RO in February 2006.  At the hearing, the Veteran testified that his eyes were yellow in service so they took him to a hospital and told him that he had hepatitis.  He was not treated for hepatitis within the last 5 years.  The Veteran testified that he got some cuts and scrapes in service and at least one required stitches.  He did not use intravenous drugs.  He had a tattoo which was from prior to service.  He denied having engaged in unsafe sex.  He denied having a blood transfusion.  He came into contact with blood carrying wounded soldiers in service.  He never shared a toothbrush or a razor.

In January 2007 the Veteran's representative contended that the Veteran probably got his tattoo in service.  He also assisted in transporting the wounded and denied any other risk factors for hepatitis C.

The Veteran was reexamined with respect to his hepatitis C in March 2008.  The Veteran denied the use of cigarettes.  He stopped using alcohol and abstained since 1979.  He denied any history of illicit drug use or intravenous drug use or cocaine use.  He was diagnosed with hepatitis C infection during a routine physical with routine lab work in 1998.  He said that he was hospitalized in 1968 for hepatitis.  He was not treated for hepatitis.  He denied a history of sexual promiscuity.  He reported that he did have a blood transfusion when he was mugged at age 13.  He had a tattoo on his right arm placed when he was in the service.  He has never been treated for hepatitis C. 

The examiner conducted a physical examination of the Veteran as well as labs.  He diagnosed chronic hepatitis C infection.  The examiner noted that the diagnosis from the Veteran's July 1968 admission stated "Observation, medical, NEC, for hepatitis.  No disease found."  The Veteran has hepatitis C and residuals.  The Veteran has a tattoo and a history of a blood transfusion.  Both are risk factors for the transmission of hepatitis C.  The Veteran's hepatitis C was not caused by military service.  No disease was found during the 3 day hospitalization.

The Veteran was examined again with respect to his hepatitis in November 2009.  At that time the Veteran reported that he has hepatitis which was diagnosed sometime in the 1980s.  He had multiple tests including liver biopsies at that time.  He was evaluated for possible interferon treatment, however the treatment was not given.  There were no complaints of tiredness or fatigue, no nausea or vomiting, and no history of jaundice.  The Veteran did complain of dark urination on and off.  He had no other complaints from hepatitis C.  On questioning about military service, the Veteran denied having unsafe sex.  He did not have a blood transfusion.  He did have a lot of exposure to blood while carrying wounded soldiers.  He had some minor cuts and some minor surgeries.  He had a tattoo.  He had multiple vaccinations.  He denied intravenous drug abuse or any type of drug abuse during and after service.  He reported that he did have an alcohol problem many years ago.  He attended rehabilitation and was sober and he had not used alcohol for many years.  There was no weight loss or loss of appetite.  There were no specific complaints from hepatitis C other than a positive blood test.  The Veteran smokes cigars occasionally.

The examiner conducted a physical examination.  He also noted that the Veteran had hepatitis testing in the past.  The Veteran's blood tests for hepatitis A, B, and C were done in 1998.  It showed that hepatitis A was negative.  Hepatitis B core antibody and surface antibody were reactive, suggesting that the Veteran had an infection in the past and then recovered fully.  Hepatitis C was reactive.  Hepatitis C viral quantity was also done in October 2009, which was about 230,000 international units, which shows that it is positive.  

The diagnosis was status post exposure to hepatitis C with mild residuals and as mentioned, by elevated hepatic enzymes and also the viral load shows that he has chronic active hepatitis C.  The Veteran was also exposed to hepatitis B, but had recovered with immunity.

The examiner reiterated that he reviewed all of the examinations.  The Veteran was hospitalized in Germany for 2-3 days for dark urine and possible hepatitis B outbreak even though his blood test was negative at that time.  Since 1998 his blood tests were positive.  The Veteran said that in the mid-1980s he was told that he had hepatitis C exposure.  The Veteran had some minor risk factors such as handling blood and bodily fluid of wounded soldiers with possible nicks and cuts at that time with a tattoo.  Other than that, he has no major risk factors for hepatitis C.  He has only minor risk factors.  With all of the above information, hepatitis C less likely than not occurred in service.  

The evidence does not show that it is at least as likely as not that the Veteran's hepatitis C is related to his military service.  Hepatitis C was not diagnosed until more than 20 years after the Veteran's service, at a routine physical.  While the Veteran was observed for possible hepatitis in service, no disease was found at that time.  The Veteran was afforded 3 VA examinations, and while none of the examiners was able to identify the cause of the Veteran's hepatitis C, each of them opined that it was less likely than not due to the Veteran's military service, even considering the minor risk factors that he experienced in service.  There were no major risk factors in service.  There was mention of a blood transfusion in childhood as well as a tattoo which the Veteran was unsure when he got, sometimes averring it was before service and sometimes that it was in service, but there is no notation that the Veteran had a tattoo in his service treatment records either at entrance or at separation.

While the Veteran believes that he contracted hepatitis from carrying wounded soldiers in Vietnam, which exposed him to blood, this experience was considered by all of the VA examiners and none of them concluded that it was possible to identify this as the means whereby the Veteran contracted hepatitis.  Rather, they all opined that it was less likely than not that anything that occurred during the Veteran's service, including this experience, caused his hepatitis C.  The opinions of these medical professionals are accorded more weight than the lay opinion of the Veteran as to this matter.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

  
ORDER

Service connection for hepatitis C is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


